DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 2014/0078701 A1) in view of Sato (US 2013/0329350 A1).
Regarding Claim 1, Tanabe discloses an improved insulation protection structure (Fig 1-2), comprising: a sensor film (AR,PNL; [0025-0028]; “array substrate”, “touch sensor for sensing a touch”, “sensing electrodes”); a chip outline (2; [0025]; “IC chip”), configured on said sensor film (AR,PNL); a protective film (CB; [0035,0043]; “cover member”; this provides some level of protection as it sits above the assembly), covering on top of said chip outline (2); and an insulating cement layer (PSR; [0004,0039]; “technique of attaching…ultraviolet curing resin”, “photosensitive resin”), disposed between said chip outline (2) and said protective film (CB), wherein said insulating cement layer (PSR) comprises at least one surface (surface at PSRE) facing inward (inward with respect to the edge of CB; this is similar to the structure of the Applicant’s; note that the claim language has not defined a datum of reference for “inward”), retracted (see PSRE is not extending to the edge of CB) toward a direction of said chip outline and forms a retracted region along at least one side (left side as seen in Fig 2) of said sensor film.
Tanabe does not explicitly disclose wherein said insulating cement layer comprises at least one surface facing inward said chip outline.
	Sato teaches of an improved insulation protection structure (Fig 1-2), comprising: a sensor film (121); a chip outline (113), configured on said sensor film (see Fig 2 showing the projected outline of the chip on 121); a protective film (123), covering on top of said chip outline; and an insulating cement layer (122; [0012,0029]; “flexible circuit board 131 is provided on the same layer as the layer of the adhesive 122”), disposed between said chip outline (113) and said protective film (123), wherein said insulating cement layer (122) comprises at least one surface (lateral side surfaces of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as disclosed by Tanabe, wherein said insulating cement layer comprises at least one surface facing inward said chip outline as taught by Sato, in order to reduce spacing, size and thickness of the apparatus (Sato, [0014,0029]).  

Regarding Claim 2, Tanabe further discloses the improved insulation protection structure (Fig 1-3), wherein said insulating cement layer (PSR; [0039]) is made of resin ([0039]; “photosensitive resin”) or silicone.

2113 [R-l] Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED
STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.)



Regarding Claim 3, Tanabe further discloses the improved insulation protection structure (Fig 1-3), wherein said insulating cement layer (PSR; [0039]; “photosensitive resin”) (is cured at room temperature, in a heated environment, or under ultraviolet light so as to form upon said chip outline).
Claim 3 states a “is cured at room temperature, in a heated environment, or under ultraviolet light so as to form upon said chip outline” but “is cured at room temperature, in a heated environment, or under ultraviolet light so as to form upon said chip outline” does not represent product structure but only refers to the process by which the layer is formed. Thus Claim 3 is a product claim that recites a process step(s) of curing at room temperature, in a heating environment, or under ultraviolet light so as to form upon said chip outline and is thus treated as a product-by-process claim.

Regarding Claim 4, Tanabe further discloses the improved insulation protection structure (Fig 1-3), wherein said insulating cement layer (PSR; [0004,0039]) is formed adjacent (interpreted to mean near or close) to said at least one side (left side as seen in Fig 2) of said sensor film (AR,PNL; [0025-0028]), and is not aligned with (see left side of Fig 2) an edge of said sensor film (AR,PNL; [0025-0028]).

Regarding Claim 11, Tanabe in view of Sato teaches the limitations of the preceding claim.
Sato further teaches of an improved insulation protection structure (Fig 1-2), wherein an insulating cement layer (122; [0012,0029]; “flexible circuit board 131 is provided on the same layer as the layer of the adhesive 122”) comprises a plurality of .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 2014/0078701 A1) in view of Sato (US 2013/0329350 A1) as applied to claim 1 above, and further in view of Chida (US 2016/0111485 A1).

Regarding Claim 5, Tanabe in view of Sato teaches the limitations of the preceding claim.
Tanabe does not disclose the improved insulation protection structure, wherein an area of said retracted region is no more than 20% of that of said total insulating cement layer.
Sato further teaches the improved insulation protection structure wherein an area of said retracted region is a percentage of that of said total insulating cement layer (see Fig 1-2 showing 131 occupies space not taken by 122; [0029]).
Chida teaches of an improved insulation protection structure (Fig 1,2,24), wherein an insulating cement layer (207; [0173-0178]) has a thickness, and said thickness is less than 15mm ([0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Tanabe in view of Sato, wherein an area of said retracted region is no more than 20% of that of said total insulating cement layer, as having an adequate amount of bonding area provides a greater bonding region and a smaller retracted region while still reducing the overall size In re Aller, 105 USPQ 233 (1955) (Note that the Applicant’s Specification at page 9, lines 14-17, Applicant does not provide any explicit reason for the specified claimed quantity/value.)

Regarding Claim 7, Tanabe in view of Sato teaches the limitations of the preceding claim.
Tanabe further discloses the improved insulation protection structure (Fig 1-2), wherein said insulating cement layer (PSR) has a thickness (see Fig 1-2).
Tanabe does not disclose the improved insulation protection structure, wherein said thickness is less than 15mm.
Chida teaches of an improved insulation protection structure (Fig 1,2,24), wherein an insulating cement layer (207; [0173-0178]) has a thickness, and said thickness is less than 15mm ([0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Tanabe in view of Sato, wherein said thickness is less than 15mm as taught by Chida, in order to ensure impact resistance, heat resistance, robustness, prevent separation, ensure reliability, increase flexibility and control weight (Chida, [0023,0094-0098,0132,0173-0178]) and furthermore since it has been held that where the general conditions of a In re Aller, 105 USPQ 233 (1955) (Note that the Applicant’s Specification at page 10, lines 13-14, Applicant does not provide any explicit reason for the specified claimed quantity/value.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 2014/0078701 A1) in view of Sato (US 2013/0329350 A1) as applied to claim 1 above, and further in view of Funayama (US 2017/0148702 A1).

Regarding Claim 12, Tanabe in view of Sato teaches the limitations of the preceding claim.
Tanabe does not disclose wherein said chip outline is further electrically connected to a flexible printed circuit board, so said at least one side of said sensor film is configured in an area other than a bonding area of said flexible printed circuit board.
Funayama teaches of an improved insulation protection structure (Fig 1-4), wherein a chip outline (IC1) is further electrically connected ([0022-0028,0053]) to a flexible printed circuit board (20), so said at least one side (right side of SUB1) of sensor film (SUB1) is configured in an area other than a bonding area (at 25) of said flexible printed circuit board (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Tanabe in view 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROSHN K VARGHESE/Examiner, Art Unit 2896